Case 1:20-cv-03307-LTB Document 5 Filed 11/05/20 USDC Colorado Page 1 of 5




DISTRICT COURT, WELD COUNTY, COLORADO
915 10th St.                          DATE FILED: October 6, 2020 10:01 AM
Greeley, CO 80631                     FILING ID: 7EFDEB1F7D5A9
TISH MCNANEY,                         CASE NUMBER: 2020CV30700
Plaintiff

v.

DILLON COMPANIES, LLC, dba KING SOOPERS,
Defendant.                                         ↑ Court Use Only                     ↑
Jolene C. Blair #15934
Troy A. Ukasick, #22853                            Case No.
VanMeveren Law Group, P.C.
2038 Caribou Drive, Suite 101
Fort Collins, CO 80525                             Division:
Telephone (970) 495-9741
Fax (970) 495-6854
jblair@vanmeverenlaw.com
troy@vanmeverenlaw.com
                           COMPLAINT AND JURY DEMAND

        COMES NOW, the Plaintiff, Tish McNaney, by and through undersigned counsel,
VanMeveren Law Group, P.C., Jolene C. Blair and Troy A. Ukasick appearing, for her
Complaint against the above-named defendant, Dillon Companies, LLC dba King Soopers, states
and alleges as follows:

                                         I.     PARTIES

     1. At all times relevant and hereinafter mentioned, Plaintiff, Tish McNaney (MCNANEY),
        was and is a resident of Weld County, Colorado with a permanent address of 11507
        County Road 70, Windsor, CO 80550.

     2. On information and belief, at all times pertinent hereto, Defendant Dillon Companies dba
        King Soopers (KING SOOPERS), is a foreign corporation doing business in Colorado
        with a local business address of 1520 Main Street, Windsor, CO 80550, a principal office
        address of 2700 E. 4th St., Hutchinson, KS 67501-1903, and a registered agent at
        Corporation Service Company, 1900 W. Littleton Boulevard, Littleton, CO 80120.

                             II.     JURISDICTION AND VENUE

     3. Jurisdiction is appropriate in this Court pursuant to C.R.S. § 13-1-124.

     4. This suit stems from an incident occurring at Defendant’s location at 1520 Main Street,
        Windsor, CO 80550, Weld County. This Court has jurisdiction over the parties and


                                                 1                    EXHIBIT A
Case 1:20-cv-03307-LTB Document 5 Filed 11/05/20 USDC Colorado Page 2 of 5




     subject matter, and venue is proper in Weld County pursuant to Rule 98(c)(5) of the
     Colorado Rules of Civil Procedure.

                            III.   GENERAL ALLEGATIONS

  5. On October 19, 2018, MCNANEY was grocery shopping at KING SOOPERS. She
     was carrying one of KING SOOPERS’ small shopping baskets.

  6. On October 19, 2018, MCNANEY was an invitee of KING SOOPERS.

  7. As she came around the corner of a shopping aisle intending to walk down the bread
     aisle, she tripped on something on the floor. She fell forward and to the right, landing on
     her right knee and right side.

  8. She looked back to see what she had tripped over and observed a plastic bread pallet that
     had been left on the floor in the aisle near the end cap.

  9. Another guest of the store saw MCNANEY fall and rushed over to help her. Together
     they sought out the manager of the store to report the incident and MCNANEY filled out
     an incident report.

                          IV.    FIRST CLAIM FOR RELIEF
                     (Premises Liability as against KING SOOPERS)

  10. MCNANEY incorporates by reference paragraphs 1 through 9 of her Complaint and Jury
      Demand as if fully set forth herein.

  11. At all times pertinent hereto, the provisions of C.R.S. §13-21-115 were in effect.

  12. On or about October 18, 2018, MCNANEY entered KING SOOPERS during normal
      business hours.

  13. At all times pertinent hereto, KING SOOPERS owned, legally occupied and/or
      controlled the premises at 1520 Main Street, Windsor, CO 80550.

  14. MCNANEY was an “invitee” as that term is contemplated by C.R.S. §13-21-115.

  15. KING SOOPERS was a “landowner” as that term is contemplated by C.R.S. §13-21-
      115.

  16. At all times pertinent hereto, KING SOOPERS and its agents and employees were
      legally responsible for the condition of and circumstances existing at the subject grocery
      store located at 1520 Main Street, Windsor, CO 80550.

  17. At all times pertinent hereto, KING SOOPERS generally had a duty to use reasonable
      care with respect to any danger on the property about which it knew or should have

                                               2
Case 1:20-cv-03307-LTB Document 5 Filed 11/05/20 USDC Colorado Page 3 of 5




     known, should have acted as a reasonable property owner given the probability or
     foreseeability of injury to others without exposing an unreasonable risk of harm or injury
     to invitees, customers, patrons, and others, and is responsible for any injury occurring on
     the property.

  18. At all times pertinent hereto, KING SOOPERS and its agents and employees were
      responsible for inspecting and maintaining the subject property, including reasonable
      periodic property inspections, performance of preventative maintenance, recognizing and
      implementing reasonable remedies and safeguards, and providing a reasonably safe
      property without exposing an unreasonable risk of harm or injury to invitees, customers,
      patrons and others.

  19. At all times pertinent hereto, KING SOOPERS and its agents and employees failed to
      take appropriate action to maintain the floors and pathways of its grocery store in a
      reasonably safe condition and failed to identify and rectify the unsafe and dangerous
      condition and trip hazard on the property which existed on October 19, 2018.

  20. At all times pertinent hereto, the plastic bread pallet left on the grocery store floor by
      KING SOOPERS agents and employees was an unsafe and dangerous condition and trip
      hazard.

  21. At all times pertinent hereto, KING SOOPERS and its agents and employees knew or
      should have known of the unsafe and dangerous condition and trip hazard existing on the
      floor of the bread aisle in its store.

  22. At all times pertinent hereto, KING SOOPERS and its agents and employees had a duty
      to use reasonable care concerning any dangers, including trip hazards, in any area they
      exercise control over, including the floors of its grocery aisles.

  23. At all times pertinent hereto, KING SOOPERS and its agents and employees
      unreasonably failed to use reasonable care with respect to the danger presented by the
      lack of inspection and elimination of the trip hazard present on the floor of its aisle,
      thereby exposing MCNANEY to an unreasonable risk of physical injury or harm.

  24. At all times pertinent hereto, KING SOOPERS and its agents and employees failed to
      warn its customers, patrons and others of the unreasonable risk of harm or injury the
      plastic pallet on the floor presented.

  25. KING SOOPERS and its agents and employees’ failure to inspect and recognize the
      unsafe and dangerous condition and trip hazard presented by the pallet on the floor was
      an unreasonable failure to exercise reasonable care to protect against a danger of which
      they knew or should have known as contemplated by C.R.S. §13-21-115.

  26. MCNANEY’S damages suffered as a direct and proximate result of KING SOOPERS
      and its employees’ failure to exercise reasonable care to properly inspect, maintain and



                                              3
Case 1:20-cv-03307-LTB Document 5 Filed 11/05/20 USDC Colorado Page 4 of 5




     clear the floor of its shopping aisles as contemplated by C.R.S. §13-21-115, include but
     are not limited to:
         a. Severe physical injuries;
         b. Past and future medical expenses;
         c. Past and future pain and suffering, mental anguish and emotional distress;
         d. Past and future loss of the normal pursuits and pleasures in life;
         e. Permanent physical impairment, disability, injury and disfigurement; and
         f. Other compensatory damages.

                         V.      SECOND CLAIM FOR RELIEF
                              (Negligence as against KING SOOPERS)

  27. MCNANEY incorporates by reference paragraphs 1 through 26 of her Complaint and
      Jury Demand as if fully set forth herein.

  28. KING SOOPERS and its employees owed a duty to MCNANEY to exercise reasonable
      care to protect invitees, including customers, patrons and others from any unreasonable
      risk of harm, injury or danger of which they knew or reasonably should have known.

  29. At all times pertinent hereto, KING SOOPERS and its agents and employees breached
      this duty of care.

  30. At all times pertinent hereto, KING SOOPERS and its agents and employees negligently
      failed to properly inspect, maintain and clear the subject area and present the property in
      a reasonably safe condition that would not expose customers, patrons and others to an
      unreasonable risk of harm or injury.

  31. The dangerous condition of the trip hazard on the store floor proximately caused
      MCNANEY to sustain severe and debilitating injuries and incur significant damages.

  32. MCNANEY suffered damages as a direct and proximate result of the negligence of
      KING SOOPERS and its agents and employees, which include but are not limited to:
        a. Severe physical injuries;
        b. Past and future medical expenses;
        c. Past and future pain and suffering, mental anguish and emotional distress;
        d. Past and future loss of the normal pursuits and pleasures in life;
        e. Permanent physical impairment, disability, injury and disfigurement; and
        f. Other compensatory damages.

                               VI.    PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant for the
  special and general damages she sustained, including, but not limited to, past and future
  health care expenses, permanent impairment, past and future pain and suffering,
  disfigurement, emotional distress, loss of enjoyment of life, pre- and post-judgment interest,



                                              4
Case 1:20-cv-03307-LTB Document 5 Filed 11/05/20 USDC Colorado Page 5 of 5




   expert witness fees, costs, consequential damages, and for such other and further relief as this
   Court deems just and proper.

                                         JURY DEMAND

      Plaintiff hereby demands a trial by a jury of six persons of all issues so triable and
   submits the required jury fees with the Complaint and Jury Demand.

       Dated this 6th day of October 2020.

                                                    VANMEVEREN LAW GROUP, P.C.
                                                    /s/ Jolene C. Blair_________
                                                    Jolene C. Blair - #15934
                                                    2038 Caribou Drive, Ste. 101
                                                    Fort Collins, CO 80525
                                                    Telephone: (970) 495-9741
                                                    Facsimile: (970) 495-6854

                                CERTIFICATE OF SERVICE

        I hereby certify that on October 6, 2020, the foregoing Complaint and Jury Demand was
filed with the Court via ICCES and courtesy copies were sent to the following according to the
Colorado Rules of Civil Procedure.

Plaintiff’s Address:
11507 County Road 70
Windsor, CO 80550

Corporation Service Company
King Soopers’ Registered Agent
1900 W. Littleton Boulevard
Littleton, CO 80120

                                                 _/s/ Katie Wooding___________________
                                                 Katie Wooding
                                                 Legal Assistant
                                                 VanMeveren Law Group, P.C.




                                                5
